By the Court,
Belknap, C. J.:
Appellant was convicted of the crime of manslaughter upon an indictment charging him with murder. The only exception arises upon the order of the district court denying a motion for a continuance of the cause, made upon the ground of the absence of one of the witnesses for the defendant. The affidavit upon which the motion is based is fatally defective in this: it fails to show that there are not other persons by whom the defendant could prove the same facts that he expected to prove by the absent witness.
The judgment of the district court is affirmed.